604



  OFFICE     OF THE ATTORNEY    GENERAL   OF TEXAS
                       AUSTIN




Ron. Paul T. Rolt
cost&y Attaraey
‘kari6   htl%tj
irustIn, Texar
mar art
"'2;eCOQd
       meek . . . #%4.00 it%TX-ads                  prlu conte%t
TJbdresk....                     tSWOlnTr8de
             .           .   .   %o.oo %a rmaa         opoa-
2ZhSk      . .           .   .   3840 ln Rrde
shah lb& . .             .   .   1COO in Tr84e       Everyone
Swettth Week .           .   .   gOf& E 2;
                                                      A Cont.%t
                   . ”. . l. 1$000~
                                                       osall3
iiis?s
‘htxthwoek....
meventk . . . . .                a:00 in m40
mel.SthWeek...                                     Va3lmblokeokly
ThirteenthWeek  l                2%
                                  +   2 22         Prl.%e%
                                                         civeabp
( %o eo a d   P O& b )




     "'ortsomentojointhe61ubdul4agrwJ
to pay you ~ts,ooe#h week SO? 14 week% (tow
WMO)    on bade that oath m geta one e3a%%
AorChn#A46titr




     Wtarkl~ nit&the   Str%treek the lu4ger
selebtthe best elqgattan4 an*rd the it&
reek*e prlse of #%6&O in bra40 t&the titer
or the prl%rbrigaingsloga& tThereS0~ WB
pert7 &@6 hbt %Uit ft%?all17$&we)
         "m      IlWODdWtkdithe       judm6    -      th0




     *At tho cab OS .X4 uWk% you' have (t b638tWe
l&t of S7 ment rho hate ptid you the full prlee
of @t3,00-ah ior Wmlr b9jt. 8~0 16 a tab&
of 801le&lcn6 shcdsg how the plaa work%:-
non. Paul T. Rolt, rag0 3



                       Each. scln Toted
                                     _ - Colleo- - Coet
                                                    _   Of 6Uit t0
                                     ssi!?E      raze   contest rrlnnar

     1st week                          $100;00
     2nd wok                             98.00
     3rd week                            96.00
                                         94.00
    2   s                                9&00
    6th u%sk                             90.00
    Ithreek                              f3g.g
    6th week                               .
    Qtl+a%k
                                         iii%
     gg      22.
     lath weak                           z%
                                         7s:oo
     ii:     is


             "s     %Uit6   iil Ch6%     A& at     8&w         WtlOfe@tl&e
     cost You $950.00.             Therefore your prom%              fQur6
     66    f0ihG:

             Total  Uolleotloru
              co%t
                 Of   so stlltr
              IOOR RET PItom

          "Ru, big feature ot this &an i6 that'it
    %llmInat%a the ~lottery a%glo 4% t I6 objwtIon-
    able In %cme locelltiea, a%4 mkea this PrIae
    COate6t plan %triot&' 0li0O? eklll: TOUr p~'Ia%
    oonterrt entrlw 5~17 be cent in to ua end w
    wlll h6re our judges %ake the %w+r46, or 70%
    oall appoint your oun j~u4468.=

           Seation 47 o? artlole 3 of the                      Texas Constitution
reai$a a6 follo*rsr

             -'b     b$#6l%tUl'8       %ha       -6%     bW%     QTO-
     hibiting the sstabltahwat   of lotterioe an4
     &%   entarprlsea~ in this St&u, a6 w6l.l a%
     ths sale or tiakste in lotterfee, $Ift WIter-
     prima or oth%r srasicum iavolring the 1otterJr
     prInaIp10, tmtablfshul or eriatlng in other
     6tatO%."
              The tsar lctttry     has no tochtioal
       sipiriaetion      in the Ian, and aI.nce our sta-
       tute does not provide 6 dtfInitIOn, It6 IMU-
       Iq must De dtternined from popular u6%p.
       Accordi% to that tt6t a 1OttaTy        16 % 6-e
       for the ilI6t~iDut~on of prize6 by lot Or
       chance   unonff those   Vho htV6 YeId Or -64
       to p3y a conslderatlon for the right to
       part:cI';ate therein, or the OistrfbutfCm       it-
       seY." 3s 'i'extcl     ;Tuxlsprudence, pama 4094lO.

            *A raffle is distfaffi6hable from a
       lottery.  Qdle, ta lo the oa6e oi a lottrrg,
       them I6 no at~tutorydoiInItlonof the t6lm#
       the Su~m~e Court ha6 defined it;  and this
       detinitioPl
                ha6 botn adoptedby ths kurt OS
       Grr&na~~~           e;le;ugeh de?inI!Ion-I6 %J# fol-
                       L           , UO).
                       **A game.@ p0rlPeat crhsnoo;
                  In nbtah every participant I6 equal
                  rlth ovtry othar, la the pmportlon 0C
                  his risk and &W0%mt   Of &A&.   'i'he
                  prl%e 16,a acwmn f'u64,or that *hIoh
                  16 pumhase4 97 a ccareCa?und. E6oh
                  1% an equal aator In devslopIng thll
                  ohanaor, In proportion to h16 rI%k.
                  imetbtr the7 be developad rith 4106,
                  or 6~~0 otb6r iaatr~entl,la~,nOt
                  maf*rIal.   me auoceesfu part7 take6
                  the whole prlte, end all the rest
                  lose.**   (2.9Tex. Jur., 410)

                  Artiole 654, Panal Code of TeXa6, made      a6 id-..
1OW:

            *If an7 person shall establish a lottee
       or,dIspo%e of ang e%tate, real or personal,
       by lottery, he Shall De fine4 not 1866 than
       one hixndmd nor nom than one thoueand dollar%;
       or If any person6hal1 sell, offer for sale
       OX keep 'iOr66lt 6 tlokat or part tlokst In
       eny lottery, he shyY 1 be fined not leee than ten
       nor core than.fifty dollar6.'
Hon. Paul T. Xolt, Yaga 5



           Artiale 655, Penal Code of Texas, reeds as
f011oas1

           *If any person shall eatabllah a ?aSfle
     for or dlapoae by raSfle of any estate     Teal
     or personal, exceeding Sire hundr6a   aoilrrm
     In due,    he shall  bo sinod not leas than
     oae hundred nor Dora than arm thoueand dol-
     lars; or 1s say parson oball aetabl$ah a
     rafile for or dispose of by rsffle of anf 01).
     tats, ran1 or parsonal, of the value of five bun-
     drcd dollars or 1688, he ribs11 ba fined not
     leas than five dollara nor more than fro bun-
     dred a0i~a~     Rho6ver  shall offer for aala
     or ksep for aals any ohano6, tlokbt or part
     tloket, la -anyratfla of any estate ml
     or peraaaal of aat value wbatevar ahall be flmd
     not lese than tan nor ama than fifty d01lars.~

          iiaatlon 4, Letteri.8, 28 Taxaa Jurlaprudanae,
pages 4le, 4W aad 414, raada aa followme

            *lawi  and aahenoe oonatituting
    Lattariaa - & polntod out above a lottery,
    ganarall~ apaaklqg is a aohama SoI' the
    tiatributlon  of p&a    by lot or obuioo
    amng thoaa who have paid some ooaaidaratlon
    ror the right tq partloipats,        In partlaular
    it is a gaming aahama In rbiob one or mma
    tickets hearlag partloular numbara draw.prlaee
    and the rest are blank. Rowaver, any devioe
    or aohema may constitute a lottery'rhara the
    elammta of oonalder6tion, prize and ohaaoa
    are praaeat. Thus a devioe or tranaaotlon
    rhioh la ordinarfly lawful may ba randerad
    unleatul.aa a lottery by tha aoautat6aaation
    of these oirww~tanaea.    00 listed, tha follow-
    ing have bean held to ba lottaria8a pymh
    boards; slot or vand~    maehInes;the aale
    of boxoe of candy some of rkioh oontaia prizea;
    'auft oluba
Eon.   Faul 7. Zolt, ?uge 0



           The case OS Waat vs. Ztate, lu! SW 106B Is
In point. Appellant Grant was convicted of the oS#enee
of ortiuctlng a lottery by cenductlne a Suit Club. The
facts in tha Grant case are similar in tory reapeats to
the facts stated In your V3xhIbIt A* quoted abow.

          Three elamuta are e5aential to constitute a
lottery: (II A prize In money or ctber thip, of value;
(2) Its dIatrIbutIon by ohanoe; aad (3) payment, either
dlreotly or Ihdireotly, of a vcluable oonsiEeraticn   for
the ahnnca to win the +2,~I;;,y,;~k
                       ~rlm.                vs. Grlffm
?iiiiissme2ltcwyafiy,m Cl

          Chance at a prlse give5 Vreew with a purohaae
Is not In faot Vree*, but payment for it Is eabraoed
In a part of the purchase price. City OS Kink vs. Orlfflth
Anmoment Co., aupra;

           The-Qmk   Xight" scbemb,       or Wlsk we.
CrISfIth .@tuaamant Conpeny, 100 S.W. 69s. ~7011, the
wEuok RIeht" aoheam {Robh 6 Rowley, et. al is. state
l.27 6R 2nd 22l land *Hoah*s Ark" soheme (%Ith vs. &ate,
129 S.E. 2nd 297) have all been held tc be lotteries,

          Opinlan No. O-U00 or this Department holds
thet wAOe5 Quiz liIghl" aoheme or plfin (Under the facts
aubmIttedl Is a lottezy.

          Opinion Ro. 011329 of this Zepartnent holds
that TYwerprint   night" aoheme or rlau (under the raota
sub&tit&d) Is a lottery.

          Ke enoloae horeuIth ooples OS apInIons Ran.
O-1200 and O-1529 OS this Department.

          Under the authorities above aIteE and under the
autborItIe6 alted In opIniou5 Roa, 011200 and O-1329 Of
tbIo lhpartwmt, you are respaatfullp advised thnt It la
the optafoa ot this ~epartasant that a WWt  Club" oouduotad
end operated as aeaarlbea in "ExMbIt A* above, Ie a
lion.   sk~i   T, Eolt, pa&e 7



lottery and in tiolatiOu of km.

               mmtbg    tht    .thfs   satloraotly   answ-8 yoour
Iuqulry and with beet         rw&ards, we are




ATTORNEY GENERAL Ol?TEXAS